Citation Nr: 1123131	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to nonservice-connected pension and special monthly pension.  The Veteran perfected an appeal only with respect to the claim of entitlement to nonservice-connected pension.


FINDING OF FACT

A preponderance of the evidence reflects that the Veteran's motorcycle accident resulting in nonservice-connected disabilities was the result of willful misconduct, specifically alcohol abuse.


CONCLUSION OF LAW

The criteria for eligibility for VA pension benefits have not been met.  38 U.S.C.A. § 1521, 5107(a) (West 2002); 38 C.F.R. §§ 3.1(n), 3.3, 3.301(b),(c)(2) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with the VCAA prior to initially adjudicating the Veteran's claim in the January 2009 rating decision.  The duty to notify was accomplished by way of VCAA letter from the RO to the Veteran dated in September 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for pension benefits; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under VCAA, VA also has a duty to assist the Veteran in the development of his claim.  The Board concludes VA's duty to assist has been satisfied.  Service treatment records have not been obtained and the Board finds that in this instance, they are not pertinent to the Veteran's claim.  Specifically, the Veteran is claiming entitlement to nonservice-connected pension.  He is not claiming that a particular injury or disease resulting in disability was incurred coincident with his period of active service, where service treatment records would be relevant.  Private hospital records have been secured.  Records from the Social Security Administration (SSA) have been obtained and associated with the claims folder.  In addition, records from the Department of Highway Safety Motor Vehicles Traffic Crash Records Section regarding an accident in August 2008 have been obtained.

The Board acknowledges that the Veteran has not been provided a VA examination in regard to his pension claim.  This claim is being denied because the evidence shows that the injuries the Veteran sustained in a motorcycle accident were the direct result of his own willful misconduct and the resultant disabilities cannot be considered in determining his current industrial or employment impairment and he has not claimed that there are other disabilities severe enough to render him permanently and totally disabled for nonservice-connected disability pension purposes.  Therefore, the Board finds that a VA examination is not necessary to decide this claim.  The evidence of record provides sufficient information to adequately evaluate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  Thus, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Nonservice-connected Pension

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).  The evidence shows the Veteran has the requisite service, having served in excess of 90 days during the Vietnam War era from March 1968 to October 1970.

The evidence reveals the Veteran was involved in a motor vehicle accident in August 2008.  In a consult report by Dr. LML, the private attending physician at the hospital where he was treated following the accident, it was noted that the Veteran was brought to the emergency department, with no past medical history, after falling off of his motorcycle.  In the emergency department he had an "ethanol level of 148 mg per deciliter."  Workup revealed cervical spinal cord injury at the level of C4 with quadriplegia, closed head injury, and pulmonary contusion.  He underwent anterior C3-C7 partial corpectomy and posterior C3-C7 laminectomy with instrumentation and fusion.  The assessments rendered were motor vehicle accident with cervical spinal cord injury at C4 level leading to quadriplegia, closed head injury, pulmonary contusion, status post anterior C3-7 partial corpectomy, posterior C3-7 laminectomy with instrumentation and fusion, hypercapnic respiratory failure, anemia, postoperative, non-anion gap metabolic acidosis, electrolyte abnormalities with hypokalemia and hypomagnesemia, malnutrition, hyperglycemia secondary to steroids, and ethanol intoxication.  In a March 2009 private rehabilitation medicine follow-up visit report it was noted that the Veteran is left with residual quadriplegia and there is no voluntary movement distal to elbow flexion.  Thus, the medical evidence indicates that the Veteran has permanent and total disability from his non-service-connected disabilities.

However, while the Veteran clearly meets some of the criteria for VA pension benefits in that he is a wartime Veteran who is permanently and totally disabled from non-service-connected disabilities, the question before the Board is whether the motorcycle accident that occurred in August 2008, which led to the Veteran's claimed nonservice-connected disabilities, was the result of the his own willful misconduct.  Under 38 C.F.R. § 3.301(b) disability pension is not payable for any condition due to the Veteran's own willful misconduct.  Id.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2).  38 C.F.R. § 3.1(n) defines willful misconduct as an act involving conscious wrongdoing or known prohibited action.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3).  

The Veteran claims that disabilities from a motorcycle accident where he broke his neck prevents him from working and entitles him to nonservice-connected pension benefits.  He contends that prior to the motorcycle accident on August [redacted], 2008, when he left the bar that night, it was after dark and there were witnesses that would attest that he did not appear inebriated.  He stated that the helmet he wore that night had a black visor, which he placed in the raised position.  He stated that he remembers the visor coming down and obstructing his vision.  

The record contains a State of Florida Traffic Crash Report dated August [redacted], 2008, and indicating the officer's arrival at the scene of the accident at 11:28 p.m.  The report indicates that an alcohol test was not taken and that the driver (Veteran) was not drinking or using drugs.  It was also indicated in the report that no physical defects were known and there were no severe injuries.  The reporting officer described that the Veteran was traveling northbound and passed another vehicle in a "No Passing Zone."  The Veteran did not negotiate the curve and traveled onto the east shoulder, struck a utility pole, the vehicle overturned, he was ejected and came to rest in a ditch.  The report also revealed that the posted speed was 55 miles per hour (mph) and the Veteran's estimated mph was 65.  In addition in the crash report under "Contributing Causes" it was indicated that there was no improper driving or action.  In the "Additional Narrative" section of the report, the officer noted that an interview of the Veteran was attempted, approximately three weeks following the accident, but due to the extent of the driver's (Veteran's) injuries the interview was unsuccessful.  He further noted that no charges were filed and the case was closed.

The medical evidence shows that around 11:57 p.m. on August [redacted], 2008 a toxicology test was taken and showed results of alcohol-serum of "148 (AW)."  In the August [redacted], 2008 private consultation report, Dr. LML recorded data from the test administered to the Veteran and noted his ethanol level at 148 and in his assessment noted ethanol intoxication.  In an undated and unsigned VA Report of Accidental Injury in Support of Claim for Compensation or Pension, possibly submitted by the Veteran's sister, who he appointed his power of attorney, it was noted that toxicology reports were positive for alcohol involved in the accident.  

Based on the foregoing, the Board must conclude that a preponderance of the evidence shows that the August 2008 motor vehicle accident, which led to the claimed nonservice-connected disabilities, was the result of the Veteran driving while intoxicated, which is considered willful misconduct.  The Board acknowledges that the crash report does not implicate the Veteran as driving while under the influence of alcohol.  The evidence shows that the reporting officer arrived at the scene of the accident at 11:28 p.m. and did not administer an alcohol or drug test and thus recorded that the Veteran was not drinking and that the influence of alcohol was not a contributing cause.  However, a toxicology test, taken around 11:57 p.m., within one half hour of the officer's arrival at the accident site, shows the Veteran had an alcohol level of 148 mg per deciliter, which equates to .148 percent.  Under Florida law, DUI [driving under the influence] is one offense, proved by impairment of normal faculties or unlawful blood alcohol or breath-alcohol level of .08 or above.  (Internet source: Official Website of Florida Department of Highway Safety and Motor Vehicles).  Thus, the Veteran's blood alcohol level within an hour of the motor vehicle accident was nearly double the limit under Florida state law.

The Board assigns more probative weight to the medical evidence than to the Veteran's lay assertions that witnesses would attest that he did not appear inebriated when he left the bar, because Dr. LML based his assessment of ethanol intoxication on laboratory findings from test taken within one hour of the accident.  The Veteran as a layperson, is not competent to draw such a medical conclusion and the Board must consider the Veteran's self interest and desire for monetary gain in this instance.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the evidence reflects that the Veteran was passing another vehicle in a no pass zone and was exceeding the speed limit at the time of the accident.  When considering that his level of intoxication clearly exceeded legal limits and he was termed intoxicated by medical personnel, a clear preponderance of the evidence shows that his injuries were the direct result of "an act involving conscious wrongdoing or a known prohibited action."  As such the disabilities the Veteran sustained as a result of the motorcycle accident are the result of his own willful misconduct, specifically, the abuse of alcohol, and entitlement to nonservice-connected disability pension is not payable.  The Veteran has not claimed and the record does not show that there are other disabilities severe enough to render him permanently and totally disabled for nonservice-connected disability pension purposes.  A preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


